DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group 2, Species III in the reply filed on 6/21/2022 is acknowledged. Accordingly, claims 1-20 remain pending.	

Specification
The disclosure is objected to because of the following informalities:
[p.13, ln15-17] – the specification discloses “operation of the ultrasound imaging apparatus 1 and the signal flow between internal components of the ultrasound imaging apparatus 100.” The “ultrasound imaging apparatus” appears to be mislabeled with the reference number “100” at line 17. It is recommended to revise the specification to correct the typographical error.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding claim 9, the claim recites the limitation “the second cross-sectional image whose the direction is adjusted.” The limitation “whose the direction” appears to be a typographical error, and it is suggested to amend the claim limitation to read –the second cross-sectional image whose direction is adjusted.– to ensure a positive recitation of the claim elements.
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites the limitation “obtain a biplane image of the heart in a second position different from the first position, when an artifact is detected in the biplane image, extract a second cross-sectional image”. The clause “when an artifact is detected in the biplane image”, as drafted, may be interpreted as a contingent limitation which does not receive full patentable weight. Per MPEP 2111.04 (II), “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.” See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (also see MPEP 2143.03).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a controller configured to obtain a 4D image of a heart … and control the display to display the second cross-sectional image.” in lines 5-10 renders the scope of the claim indefinite due to the following:
The limitation “obtain a biplane image of the heart in a second position different from the first position, when an artifact is detected in the biplane image, extract a second cross-sectional image corresponding to a first cross-sectional image” is unclear. The clause “when an artifact is detected in the biplane image” in the claim, as drafted, is indefinite in scope because it is unclear if the clause applies to the ‘obtaining’ or to the ‘extracting’ (i.e., “obtain a biplane image of the heart in a second position different from the first position, when an artifact is detected in the biplane image” or “when an artifact is detected in the biplane image, extract a second cross-sectional image corresponding to a first cross-sectional image”).
The claim recites the limitation “detected among the biplane images from the 4D image” in line 9. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “the biplane images” refer to because there is no prior recitation of a plurality of “biplane images”. It is unclear if “the biplane images” point to the prior recitation of “a biplane image of the heart in a second position” or to the “4D image”.
The claim recites the limitation “the artifact is detected among the biplane images from the 4D image” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear what “the artifact” is pointing to. It is unclear if “the artifact” refers to “an artifact is detected in the biplane image” or to another distinct artifact detected in the 4D image. It appears that there are two distinct “artifacts” recited in the claim, as drafted – the ‘conditional’ artifact detected in the singular biplane image, and the artifact detected in the 4D image among the plurality of biplane images.
	Similar consideration is applied to claim 11 as has been argued above, regarding the claim limitations “in which the artifact is detected among the biplane images”, and again regarding the limitation “the biplane images from the 4D image”.
	Hence, claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the broadest reasonable interpretation of the limitations is taken in light of the specification. It is suggested to amend the claims to distinctly point out the elements being claimed. In view of Applicant’s specification (figs. 8-9 and assoc par), it has been interpreted that the “artifact” is detected in “a first cross-sectional image” acquired at “a second position”, and “a second cross-sectional image” extracted from the 4D image of the heart (acquired from “a first position”) is used to replace the “first cross-sectional image”. 
	Regarding claim 3, the claim recites the limitation “control the display to display by replacing the first cross-sectional image with the second cross-sectional image.” There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear how the second cross-sectional image replaces the first cross-sectional image for display, since the first cross-sectional image was never explicitly claimed as being displayed in either claim 3 or the depending claim 1. Claim 1 merely recites the limitation “control the display to display the second cross-sectional image”, but there is no recitation of displaying the first cross-sectional image. 
	Similar consideration is applied to claim 13 as has been argued above, regarding the claim limitations “displaying by replacing the first cross-sectional image with the second cross-sectional image.” Hence, claims 3 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. For the purposes of examination, the broadest reasonable interpretation of the limitations is taken in light of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 10-11, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckton et al (US9366754 B2, 2016-06-14; note that citations reference the related application US2014/0052000 A1, 2014-02-20) (hereinafter “Buckton”), in view of Wilson et al (US2019/0350538 A1, 2019-11-21) (hereinafter “Wilson”).
Regarding claim 1, Buckton teaches an ultrasound imaging apparatus (“An ultrasound imaging system” [clm 15], fig. 1 and assoc par) comprising: 
a display configured to display an ultrasound image (“a display device…generate an image based on the 4D ultrasound data of the region-of-interest; and display the image on the display device” [clm 15], fig. 1 and assoc par);
	an ultrasound probe configured to transmit an ultrasound signal to an object and receive an ultrasound echo signal (“a probe;” [clm 15]; “a transmit beamformer 101 and a transmitter 102 that drive elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body… the pulsed ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104. The echoes are converted into electrical signals, or ultrasound data, by the elements 104 and the electrical signals are received by a receiver 108.” [0016], fig. 1 and assoc par; probe comprises electronic circuitry and transducer elements 104 that emit pulsed ultrasonic signals into a body and receives ultrasound echoes [0016]; [see fig. 1 reproduced below]); and 

    PNG
    media_image1.png
    429
    773
    media_image1.png
    Greyscale

Probe featuring transmit/receive components (boxed) in communication with processor 116 (i.e. controller) and display device 118 (Buckner fig. 1, annotated)
	a controller configured to obtain a 4D image of a heart at a first position of the object by processing the ultrasound echo signal (“a processor in electronic communication with the probe and the display device, wherein the processor is configured to: …control the probe to acquire first 4D ultrasound data of the first partial volume … generate an image based on the 4D ultrasound data” [clm 15]; “4D ultrasound data of a fetal heart is acquired” [0021]; processor (i.e. controller) controls the ultrasound imaging system to acquire 4D ultrasound data and generate an image [0017]-[0038]),
		obtain a biplane image of the heart in a second position different from the first position (“control the probe to acquire second 4D ultrasound data of the second partial volume” [clm 15]; “processor 116 generates an image from the 4D ultrasound data. The image be a static image of a plane, a volume-rendered image, a cine image of a plane, or any other type of image generated from the 4D ultrasound data” [0038]; the processor divides the heart region into two different partial volumes (i.e. images of the heart in different positions) and can produce volume-rendered images (i.e. biplanar images) from the 4D ultrasound data obtained from a partial volume [see fig. 3 reproduced below]), 

    PNG
    media_image2.png
    615
    474
    media_image2.png
    Greyscale

Heart being imaged in different locations (162, 160, 158) to generate 4D ultrasound data and volume-rendered images (Buckner fig. 3, annotated)
		detecting an artifact in the biplane image (“only a limited subset of the 4D ultrasound data acquired over 2 or more cardiac cycles for each partial volume may be selected based on quality criteria in order to generate a dataset with improved quality. For example, the 4D ultrasound data may be examined for motion artifacts, contrast, image stability, edge detection or any other criterion potentially related to quality” [0039]; 4D ultrasound data comprises biplane images that are scrutinized to detect artifacts), 
	but Buckton fails to explicitly teach extracting a second cross-sectional image corresponding to a first cross-sectional image in which the artifact is detected among the biplane images from the 4D image and control the display to display the second cross-sectional image.
	However, in the same field of endeavor, Wilson teaches an ultrasound imaging apparatus (“each of the first set of techniques, the third set of techniques, and the fourth set of techniques are applicable to perfusion assessments with other imaging modalities (e.g., MRI, ultrasound, PET, SPECT, etc.).” [0020]; the system computes quantitative perfusion parameters for subjects’ tissue and may utilize 4D ultrasound perfusion imaging [clms 1, 2]) comprising:
	a display configured to display an image (“Computed perfusion measurement(s) and/or confidence estimates can be output in a variety of manners, including by outputting graphical and/or numerical representations of the perfusion measurements” [0027]; “Display circuit 957 is configured to display modified perfusion image(s) that indicate blood flow and/or other quantitative perfusion measurements, and/or confidence estimates for quantitative perfusion measurements” [0120]; system comprises a display circuit configured to display images, which have been interpreted to be ultrasound images when utilized in 4D ultrasound perfusion imaging); and
	a controller configured to obtain a 4D image of a heart at a first position of the object (“a processor to perform operations” [clm 1], [0022]-[0026]; “The set of 4D perfusion imaging data can comprise a time ordered set of 3D perfusion images (e.g., DICOM images) of a given tissue obtained via a medical imaging system (e.g., CT, PET, MRI, ultrasound, SPECT, etc.). The given tissue can vary based on the embodiment and/or use case, and can be, for example, cardiac, brain, tumor, etc” [0025]; the system can utilize cardiac ultrasound to generate 4D perfusion imaging data of the heart), 
	obtain a biplane image of the heart in a second position different from the first position, when an artifact is detected in the biplane image (“correcting for shading artifacts introduced by partial scan acquisitions and reconstructions,” [0033], figs. 2-3 and assoc par; “reducing the effect of fluctuations arising from partial scan artifacts by applying spatio-temporal filtering, such as an edge-preserving 3D spatio-temporal filter” [0034]; “axial slices forming the 3D geometry are reformatted into cardiac short axis slices…Short axis images are generated to span the coverage of the heart” [0047]; artifacts are detected in partial scan acquisitions (i.e. biplane images) acquired from a different position than the 4D perfusion imaging data [see fig. 2 reproduced below]), 
		extract a second cross-sectional image corresponding to a first cross-sectional image in which the artifact is detected among the biplane images from the 4D image and control the display to display the second cross-sectional image (“correcting for shading artifacts introduced by partial scan acquisitions and reconstructions, based on a virtual full scan image that can be generated by averaging the full dynamic image sequence of 4D image data” [0033], figs. 2-3 and assoc par; “reducing the effect of fluctuations arising from partial scan artifacts by applying spatio-temporal filtering, such as an edge-preserving 3D spatio-temporal filter” [0034]; “Operations 200 can also optionally comprise, at 260, reformatting the image data along a particular axis, which can be based on the tissue. For example, axial slices forming cardiac imaging data can be reformatted into cardiac short axis slices. As another example, axial slices forming tumor imaging can be reformatted parallel to a long axis of the tumor.” [0035]; the artifact is identified and corrected for via spatio-temporal filtering by reformatting the image slice from, for example, axial slices into short axis slices. The spatio-temporal image correlation process performs the extraction and replacement of cross-sections for subsequent display [0033]-[0035] [see fig. 2 reproduced below]).

    PNG
    media_image3.png
    816
    595
    media_image3.png
    Greyscale

System accesses 4D imaging data 210, applies 3D registration and corrects for partial scan (i.e. biplane) artifacts 230-260, then visually represents the data 290 (Wilson fig. 2)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus featuring the ultrasound components as taught by Buckner with the 4D imaging artifact correction as taught by Wilson. Cardiovascular disease remains a leading cause of death, with a recent increase in deaths likely attributable due to obesity and diabetes (Wilson [0015]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). Applying this technique can effectively reduce noise and can enable high quality blood flow estimates in the presence of lower energy imaging with medical imaging systems (e.g., MRI (Magnetic Resonance Imaging), ultrasound, PET (Positron-Emission Tomography), SPECT (Single-Photon Emission Computed Tomography), etc. (Wilson [0014]).
	Regarding claim 4, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1, 
	Buckner further teaches the controller is configured to control the display to display by overlaying the second cross-sectional image on the first cross-sectional image (“each of the partial volumes 158, 160, 162 may overlap with any adjacent partial volumes. That is, the first partial volume 158 may overlap with the second partial volume 160” [0026]; “The image be a static image of a plane, a volume-rendered image, a cine image of a plane, or any other type of image generated from the 4D ultrasound data …the processor 116 may automatically select one or more standard planes. At step 224, the image is displayed on the display device 118.” [0038]; the partial volumes may be images overlaid over one another on the display).  
	Regarding claim 5, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1, but Buckner fails to explicitly teach a shadow artifact.
	However, in the same field of endeavor, Wilson teaches the controller is configured to determine a shadow detected in the biplane image as the artifact (“Operations 200 can also optionally comprise, at 240, correcting for shading artifacts introduced by partial scan acquisitions and reconstructions, based on a virtual full scan image that can be generated by averaging the full dynamic image sequence of 4D image data.” [0033]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the taught by the combination of references above with the shadow artifact correction as taught by Wilson. It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). Applying this technique can effectively reduce noise and can enable high quality blood flow estimates in the presence of lower energy imaging with medical imaging systems (e.g., MRI (Magnetic Resonance Imaging), ultrasound, PET (Positron-Emission Tomography), SPECT (Single-Photon Emission Computed Tomography), etc. (Wilson [0014]).
	Regarding claim 10, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1.
	Buckner further teaches the controller is configured to align the frames of the second cross-sectional image based on the phase of the heart rate period associated with the first cross-sectional image (“The processor is configured to associate phase data with both the first 4D ultrasound data and the second 4D ultrasound data and to combine the first 4D ultrasound data with the second 4D ultrasound data based on the phase data to generate 4D ultrasound data of the region-of-interest.” [0009], fig. 4 and assoc par; the first and second ultrasound data are associated (i.e. aligned) by the phase of the heart rate [0007]-[0009]), and 
	control the display to display the second cross-sectional image in synchronization with the heart rate period (“processor is also configured to generate an image based on the 4D ultrasound data of the region-of-interest and to display the image on the display device.” [0009], fig. 4 and assoc par).
	Regarding claim 11, Buckton teaches a control method of an ultrasound imaging apparatus (“A method of ultrasound imaging” [clm 1, 10], fig. 1 and assoc par), the method comprising:
	transmitting an ultrasound signal to an object and receiving an ultrasound echo signal by an ultrasound probe (“a transmit beamformer 101 and a transmitter 102 that drive elements 104 within a probe 106 to emit pulsed ultrasonic signals into a body… the pulsed ultrasonic signals are back-scattered from structures in the body, like blood cells or muscular tissue, to produce echoes that return to the elements 104. The echoes are converted into electrical signals, or ultrasound data, by the elements 104 and the electrical signals are received by a receiver 108.” [0016], fig. 1 and assoc par; [see claim 1 rejection]); 
	obtaining, by a controller of the ultrasound imaging apparatus, a 4D image of a heart at a first position of the object by processing the ultrasound echo signal (“acquiring first 4D ultrasound data of the first partial volume during a first period of time” [clm 1]; “4D ultrasound data of a fetal heart is acquired” [0021]; processor (i.e. controller) controls the ultrasound imaging system to acquire 4D ultrasound data and generate an image [0017]-[0038]); 
	obtaining, by the controller, a biplane image of the heart in a second position different from DB1/ 131004817.13Application No. 17/165,325 the first position “processor 116 generates an image from the 4D ultrasound data. The image be a static image of a plane, a volume-rendered image, a cine image of a plane, or any other type of image generated from the 4D ultrasound data” [0038]; the processor divides the heart region into two different partial volumes (i.e. images of the heart in different positions) and can produce volume-rendered images (i.e. biplanar images) from the 4D ultrasound data obtained from a partial volume [see claim 1 rejection]); 
	detecting, by the controller, an artifact in the biplane image (“only a limited subset of the 4D ultrasound data acquired over 2 or more cardiac cycles for each partial volume may be selected based on quality criteria in order to generate a dataset with improved quality. For example, the 4D ultrasound data may be examined for motion artifacts, contrast, image stability, edge detection or any other criterion potentially related to quality” [0039]); 
	but Buckton fails to explicitly teach extracting a second cross-sectional image corresponding to a first cross-sectional image in which the artifact is detected among the biplane images from the 4D image and displaying the second cross-sectional image.
	However, in the same field of endeavor, Wilson teaches
	extracting, by the controller, a second cross-sectional image corresponding to a first cross-sectional image in which the artifact is detected among the biplane images from the 4D image (“correcting for shading artifacts introduced by partial scan acquisitions and reconstructions, based on a virtual full scan image that can be generated by averaging the full dynamic image sequence of 4D image data” [0033], figs. 2-3 and assoc par; “reducing the effect of fluctuations arising from partial scan artifacts by applying spatio-temporal filtering, such as an edge-preserving 3D spatio-temporal filter” [0034]; “Operations 200 can also optionally comprise, at 260, reformatting the image data along a particular axis, which can be based on the tissue. For example, axial slices forming cardiac imaging data can be reformatted into cardiac short axis slices. As another example, axial slices forming tumor imaging can be reformatted parallel to a long axis of the tumor.” [0035]; [see claim 1 rejection]); and 
	displaying the second cross-sectional image on the display (“a display circuit configured to output a visual representation of the one or more quantitative perfusion parameters” [clm 16]; artifact is identified and corrected for via spatio-temporal filtering by reformatting the image slice from, for example, axial slices into short axis slices. The spatio-temporal image correlation process performs the extraction and replacement of cross-sections for subsequent display [0033]-[0035] [see claim 1 rejection]).  
	Regarding claim 14, Buckner and Wilson teach the control method of claim 11,
	Buckner further teaches the displaying the second cross-sectional image on the display comprises: displaying by overlaying the second cross-sectional image on the first cross-sectional image (“each of the partial volumes 158, 160, 162 may overlap with any adjacent partial volumes. That is, the first partial volume 158 may overlap with the second partial volume 160” [0026]; “The image be a static image of a plane, a volume-rendered image, a cine image of a plane, or any other type of image generated from the 4D ultrasound data …the processor 116 may automatically select one or more standard planes. At step 224, the image is displayed on the display device 118.” [0038]; [see claim 4 rejection]).  
	Regarding claim 15, Buckner and Wilson teach the control method of claim 11, but Buckner fails to explicitly teach a shadow artifact.
	However, in the same field of endeavor, Wilson teaches the detecting the artifact comprises: determining a shadow detected in the biplane image as the artifact (“Operations 200 can also optionally comprise, at 240, correcting for shading artifacts introduced by partial scan acquisitions and reconstructions, based on a virtual full scan image that can be generated by averaging the full dynamic image sequence of 4D image data.” [0033]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the taught by the combination of references above with the shadow artifact correction as taught by Wilson. It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). Applying this technique can effectively reduce noise and can enable high quality blood flow estimates in the presence of lower energy imaging with medical imaging systems (e.g., MRI (Magnetic Resonance Imaging), ultrasound, PET (Positron-Emission Tomography), SPECT (Single-Photon Emission Computed Tomography), etc. (Wilson [0014]).
	Regarding claim 20, Buckner in view of Wilson teach the control method of claim 11.
	Buckner further teaches displaying the second cross- sectional image on the display comprises: aligning the frames of the second cross-sectional image based on the phase of the heart rate period associated with the first cross-sectional image (“The processor is configured to associate phase data with both the first 4D ultrasound data and the second 4D ultrasound data and to combine the first 4D ultrasound data with the second 4D ultrasound data based on the phase data to generate 4D ultrasound data of the region-of-interest.” [0009], fig. 4 and assoc par; the first and second ultrasound data are associated (i.e. aligned) by the phase of the heart rate [0007]-[0009]); and
	displaying the second cross-sectional image in synchronization with the heart rate period (“processor is also configured to generate an image based on the 4D ultrasound data of the region-of-interest and to display the image on the display device.” [0009], fig. 4 and assoc par).

	Claims 2-3, 6-8, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buckton in view of Wilson as applied to claim 1 above, and further in view of Chaoui et al (Recent Development in Three and Four Dimension Fetal Echocardiography, Fetal Diagn Ther 2020;47:345–353, 7-02-2019) (hereinafter “Chaoui”) as provided by applicant.
	Regarding claim 2, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1, but the combination of references above fails to explicitly teach simultaneous display.
	However, in the same field of endeavor, Chaoui teaches 3- and 4-dimensional (3D/4D) echocardiography to conduct an examination of the fetal heart ([abst], [p.345),
	further teaching a display to simultaneously display the biplane image comprising the first cross-sectional image and the second cross-sectional image (“Incorporating 3D/4D in fetal echocardiography has been used to display surface mode images with 2-dimensional (2D) and color Doppler [4, 5], to extract single or multiple planes in tomographic view [6, 7], thus enabling the offline examination of the heart.” [p.346], figs. 2-3, 6 and assoc par; biplane image featuring two different cross-sections are simultaneously displayed [see fig. 6 reproduced below]).

    PNG
    media_image4.png
    291
    505
    media_image4.png
    Greyscale

Display of a biplane image comprising the first and second cross-sectional images simultaneously displayed (Chaoui fig. 6)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with the simultaneous display taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). Modifying the device as claimed allows the examination of cardiac structures in 2 orthogonal planes simultaneously, which can help in display of anatomy side by side in a Biplane mode (Chaoui [abst]).
	Regarding claim 3, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1, but the combination of references above fails to explicitly teach replacing the cross-sectional image.
	However, in the same field of endeavor, Chaoui teaches the controller is configured to control the display to display by replacing the first cross-sectional image with the second cross-sectional image (“The automation software then extracts the conventional diagnostic planes out of the volume” [p.352], figs. 9a-9c and assoc par; “After the 4-chamber view is recognized as the standard plane (b), the examiner can choose to automatically display one or more diagnostic planes of the fetal heart” [fig. 9 inset], figs. 9a-9c and assoc par; the cross-sectional image selected in fig. 9b is replaced with cross-sectional image in fig. 9c [see figs. 9b, 9c reproduced below]).

    PNG
    media_image5.png
    180
    231
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    170
    219
    media_image6.png
    Greyscale

The cross-section image of the heart with four chambers (Lt) is replaced with the left ventricular outflow tract (Rt) (Chaoui figs. 9b, 9c modified)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above by replacing the cross-section as taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). It has been shown that these techniques can simplify the examination of the fetal heart and reduce operator dependency (Chaoui [p.352]).
	Regarding claim 6, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1, but the combination of references above fails to explicitly teach the controller is configured to identify anatomical features of the region of interest in the first cross-sectional image.
	However, in the same field of endeavor, Chaoui teaches the controller is configured to identify anatomical features of the region of interest in the first cross-sectional image, and extract the second cross-sectional image comprising the anatomical feature of the region of interest from the 4D image (“The examiner defines some specific structures on the volume data set (septum, descending aorta, and others) to confirm the volume orientation (Fig. 9a). The automation software then extracts the conventional diagnostic planes out of the volume (Fig. 9b, c)” [p.352], figs. 9a-9c and assoc par; after the anatomical features of interest are identified (e.g. septum, descending aorta, etc.) the software automatically extracts cross-sections based on the anatomical features detected within the images [see figs. 9a-9b reproduced below]). 

    PNG
    media_image7.png
    801
    631
    media_image7.png
    Greyscale

The chambers of the heart (i.e. anatomical features within a region of interest) are identified and other cross-sections are extracted (boxed) if the presence of the heart chambers are identified (Chaoui figs. 9a, 9b, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above to identify anatomical features of the region of interest in the first cross-sectional image as taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.) (Buckner [0004]). It has been shown that these techniques can simplify the examination of the fetal heart and reduce operator dependency (Chaoui [p.352]).
	Regarding claim 7, Buckner and Wilson in view of Chaoui teach the ultrasound imaging apparatus of claim 6, but the combination of Buckner and Wilson fail to explicitly teach the anatomical feature that matches the shape, size and position of the region of interest in the first cross-sectional image from the 4D image.
	However, in the same field of endeavor, Chaoui teaches the controller is configured to extract the second cross-sectional image comprising the anatomical feature that matches the shape, size and position of the region of interest in the first cross-sectional image from the 4D image (“After localizing the septum and the DAO, the automation software displays the 4-chamber plane as the standard plane (white square). The display is presented in tomographic view with multiple planes…examiner can choose to automatically display one or more diagnostic planes of the fetal heart, the left ventricular outflow tract (white square) in the demonstrated display” [fig. 9 inset]; different anatomical regions of interest (e.g. 4-chamber plane, left ventricular outflow tract, etc.) are found and presented in the display with matched shape, size and position [see figs. 9b-9c reproduced below]).

    PNG
    media_image8.png
    336
    413
    media_image8.png
    Greyscale

Anatomical features are identified and matched between cross-sectional images (arrows) (Chaoui figs. 9b, 9c, modified)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above to match anatomical features as taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.) (Buckner [0004]). It has been shown that these techniques can simplify the examination of the fetal heart and reduce operator dependency (Chaoui [p.352]).
	Regarding claim 8, Buckner and Wilson in view of Chaoui teach the ultrasound imaging apparatus of claim 6. 
	Buckner further teaches the controller is configured to extract the second cross-sectional image from the 4D image based on a predefined standard view (“The image be a static image of a plane, a volume-rendered image, a cine image of a plane, or any other type of image generated from the 4D ultrasound data …the processor 116 may automatically select one or more standard planes. At step 224, the image is displayed on the display device 118.” [0038]; standard planes (i.e. predefined standard view) are selected for display by the processor).  
	Regarding claim 12, Buckner and Wilson teach the control method of claim 11, but the combination of references above fails to explicitly teach simultaneous display.
	However, in the same field of endeavor, Chaoui teaches displaying the second cross-sectional image on the display comprises: simultaneously displaying the biplane image comprising the first cross-sectional image, and the second cross-sectional image (“Incorporating 3D/4D in fetal echocardiography has been used to display surface mode images with 2-dimensional (2D) and color Doppler [4, 5], to extract single or multiple planes in tomographic view [6, 7], thus enabling the offline examination of the heart.” [p.346], figs. 2-3, 6 and assoc par; biplane image featuring two different cross-sections are simultaneously displayed [see claim 2 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above with the simultaneous display taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). Modifying the method as claimed allows the examination of cardiac structures in 2 orthogonal planes simultaneously, which can help in display of anatomy side by side in a Biplane mode (Chaoui [abst]).
	Regarding claim 13, Buckner and Wilson teach the control method of claim 11, but the combination of references above fails to explicitly teach replacing the cross-sectional image.
	However, in the same field of endeavor, Chaoui teaches displaying the second cross-sectional image on the display comprises: displaying by replacing the first cross-sectional image with the second cross-sectional image (“The automation software then extracts the conventional diagnostic planes out of the volume” [p.352], figs. 9a-9c and assoc par; “After the 4-chamber view is recognized as the standard plane (b), the examiner can choose to automatically display one or more diagnostic planes of the fetal heart” [fig. 9 inset], figs. 9a-9c and assoc par; [see claim 3 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above by replacing the cross-section as taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.). Also, any irregularities in a patient's heart movements may result in additional motion or spatial artifacts (Buckner [0004]). It has been shown that these techniques can simplify the examination of the fetal heart and reduce operator dependency (Chaoui [p.352]).
	Regarding claim 16, Buckner in view of Wilson teach the control method of claim 11, but the combination of references above fails to explicitly teach identifying anatomical features of the region of interest in the first cross-sectional image.
	However, in the same field of endeavor, Chaoui teaches extracting the second cross-sectional image from the 4D image comprises: identifying anatomical features of the region of interest in the first cross-sectional image; and extracting the second cross-sectional image comprising the anatomical feature of the region of interest from the 4D image (“The examiner defines some specific structures on the volume data set (septum, descending aorta, and others) to confirm the volume orientation (Fig. 9a). The automation software then extracts the conventional diagnostic planes out of the volume (Fig. 9b, c)” [p.352], figs. 9a-9c and assoc par; after the anatomical features of interest are identified (e.g. septum, descending aorta, etc.) the software automatically extracts cross-sections based on the anatomical features detected within the images [see claim 6 rejection]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above to identify anatomical features of the region of interest in the first cross-sectional image as taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.) (Buckner [0004]). It has been shown that these techniques can simplify the examination of the fetal heart and reduce operator dependency (Chaoui [p.352]).
	Regarding claim 17, Buckner and Wilson in view of Chaoui teach the control method of claim 16, but the combination of Buckner and Wilson fail to explicitly teach extracting the anatomical feature that matches the shape, size and position of the region of interest in the first cross-sectional image from the 4D image.
	However, in the same field of endeavor, Chaoui teaches extracting the second cross-sectional image from the 4D image comprises: extracting the second cross-sectional image comprising the anatomical feature that matches the shape, size and position of the region of interest in the first cross-sectional image from the 4D image (“After localizing the septum and the DAO, the automation software displays the 4-chamber plane as the standard plane (white square). The display is presented in tomographic view with multiple planes…examiner can choose to automatically display one or more diagnostic planes of the fetal heart, the left ventricular outflow tract (white square) in the demonstrated display” [fig. 9 inset]; different anatomical regions of interest (e.g. 4-chamber plane, left ventricular outflow tract, etc.) are found and presented in the display with matched shape, size and position [see claim 7 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above to match anatomical features as taught by Chaoui. Since its induction, the use of spatial and temporal image correlation (STIC) technology has contributed substantially to fetal echocardiography (Chaoui [abst]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.) (Buckner [0004]). It has been shown that these techniques can simplify the examination of the fetal heart and reduce operator dependency (Chaoui [p.352]).
	Regarding claim 18, Buckner and Wilson in view of Chaoui teach the control method of claim 16, 
	Buckner further teaches extracting the second cross-sectional image from the 4D image comprises: extracting the second cross-sectional image from the 4D image based on a predefined standard view (“The image be a static image of a plane, a volume-rendered image, a cine image of a plane, or any other type of image generated from the 4D ultrasound data …the processor 116 may automatically select one or more standard planes. At step 224, the image is displayed on the display device 118.” [0038]; standard planes (i.e. predefined standard view) are selected for display by the processor).

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buckton in view of Wilson as applied to claim 1 above, and further in view of Yeo et al (US2015/0190112 A1, 2015-07-09; related to WO2014/039935 A1, 2014-03-13 as provided by applicant) (hereinafter “Yeo”).
	Regarding claim 9, Buckner in view of Wilson teach the ultrasound imaging apparatus of claim 1, but the combination of references above fails to explicitly teach adjusting the direction.
	However, in the same field of endeavor, Yeo teaches a controller configured to adjust the direction of the second cross-sectional image to match the direction of the first cross-sectional image, and control the display to display the second cross-sectional image whose the direction is adjusted (“Once marking of the structure is completed, the system rotates, aligns, dissects and scales the volume data set to display the nine diagnostic planes simultaneously.” [0041]; “adjusting at least one of the generated diagnostic views by changing the angle of at least one of the generated diagnostic views” [clm 11]; a computer (i.e. controller) is configured to adjust planes (i.e. cross-sectional images) comprising generated diagnostic views to match the marked anatomic structure and display the matched image [0058]-[0060]).  
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above to match the direction of cross-sections as taught by Yeo. Prenatal diagnosis of CHD improves the likelihood of survival and reduces morbidity, however diagnosis of prenatal congenital heart anomalies is difficult and poor due to the complex structure of the organ and its small size (Yeo [0001]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.) (Buckner [0004]). Making the claimed modifications allows for visualization of standard fetal echocardiography views from dataset volumes obtained with spatiotemporal image correlation (STIC) via fetal intelligent navigation echocardiography (FINE) (Yeo [0003]).
	Regarding claim 19, Buckner in view of Wilson teach the control method of claim 11, but the combination of references above fails to explicitly teach adjusting the direction.
	However, in the same field of endeavor, Yeo teaches displaying the second cross-sectional image on the display comprises: adjusting the direction of the second cross-sectional image to match the direction of the first cross-sectional image (“Once marking of the structure is completed, the system rotates, aligns, dissects and scales the volume data set to display the nine diagnostic planes simultaneously.” [0041]; “adjusting at least one of the generated diagnostic views by changing the angle of at least one of the generated diagnostic views” [clm 11]; a computer (i.e. controller) is configured to adjust planes (i.e. cross-sectional images) comprising generated diagnostic views to match the marked anatomic structure and display the matched image [0058]-[0060]).   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by the combination of references above to match the direction of cross-sections as taught by Yeo. Prenatal diagnosis of CHD improves the likelihood of survival and reduces morbidity, however diagnosis of prenatal congenital heart anomalies is difficult and poor due to the complex structure of the organ and its small size (Yeo [0001]). It is known in the art that using a technique that requires a long acquisition time also increases the likelihood of acquiring data with artifacts (e.g. motion of the clinician holding the 2D array probe, motion of the patient, etc.) (Buckner [0004]). Making the claimed modifications allows for visualization of standard fetal echocardiography views from dataset volumes obtained with spatiotemporal image correlation (STIC) via fetal intelligent navigation echocardiography (FINE) (Yeo [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dow (WO2014155272 A1, 2014-10-02) teaches an ultrasound system which acquires 3D ultrasound images by acquisition of subvolume images of a 3D volumetric object, then spatially aligning adjacent subvolumes to form a wide view 3D image. An artifact detector assesses the 3D images for the presence of artifacts and controls a quality indicator to display an indication of the suitability of a 3D image for quantification during live imaging. This can alert a user to rescan the patient to reacquire an image of the anatomy which is artifact-free and better suited for accurate quantification.

Nishihara et al (US8894579B2, 2014-11-25; US2010/0198073 A1, 2010-08-05) teach an ultrasonic diagnostic apparatus and a controlling method of the ultrasonic diagnostic apparatus that can improve the precision of estimation of cardiac cycles and generate and display 3D images of a fetal heart more simply, and that can improve the efficiency of generation of data of a moving image regarding a fetus.

DeVore et al (Ultrasound Obstet Gynecol. 2003 Oct;22(4):380-7) teach a method of spatio-temporal image correlation (STIC) performed in two steps: first, images are acquired by a single, automatic volume sweep. Second, the system analyzes the image data according to their spatial and temporal domain and processes an online dynamic 3D image sequence that is displayed in a multiplanar reformatted cross-sectional display and/or a surface rendered display. This provides advantages to the examiner, and enables navigation within the heart, re-slice, and produce all of the standard image planes necessary for a comprehensive diagnosis.

Yagel et al (Ultrasound Obstet Gynecol 2007; 29: 81–95) teaches a review of the state of the art in 3D/4D fetal echocardiography through the literature and index cases of normal and anomalous fetal hearts. This includes various 3D/4D techniques and their application to fetal cardiac scanning (e.g., Spatio-temporal image correlation (STIC), Multiplanar reconstruction (MPR), 3D rendering, and tomographic ultrasound imaging (TUI), 3D/4D with color Doppler, 3D power Doppler (3DPD) and 3D high definition power flow Doppler, etc.). The 3D/4D ultrasound techniques disclosed are then applied and assessed for their ability to diagnose congenital heart disease in select patient populations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793         

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793